                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            Civil Action No. 3:17-cv-00462


 WILLIAM BOWERS and TRACY
 BOWERS,

                                 Plaintiffs,

                vs.                                   STIPULATION OF DISMISSAL

 CITIBANK, N.A. and ALLIANCEONE
 RECEIVABLES MANAGEMENT, INC.,

                               Defendants.




       NOW COME Plaintiffs William Bowers and Tracy Bowers and Defendants Citibank,

N.A., and AllianceOne Receivables Management, Inc., and pursuant to Rule 41 of the Federal

Rules of Civil Procedure jointly stipulate that all claims between them are hereby dismissed WITH

PREJUDICE. Each party shall bear their own costs and attorney’s fees.

       This, the 17th day of February 2020.




         Case 3:17-cv-00462-GCM Document 19 Filed 02/17/20 Page 1 of 3
 /s/ Travis E. Collum                            /s/ Donald R. Pocock (w/ permission)
 Travis E. Collum, NC Bar No. 29158              Donald R. Pocock, NC Bar No. 29393
 Attorney for Plaintiffs                         Attorney for Defendant Specialized Loan
 COLLUM & PERRY, PLLC                            Servicing, LLC
 P.O. Box 1739                                   NELSON MULLINS RILEY & SCARBOROUGH
 Mooresville, NC 28115                           LLP
 Telephone: 704.663.4187                         380 Knollwood Street, Suite 530
 Fax: 704.663.4178                               Winston-Salem, NC 27103
 E-mail: travis@collumperry.com                  Telephone: 336.774.3324
                                                 Fax: 336.774.3376
                                                 E-mail: donald.pocock@nelsonmullins.com
/s/ Caren Enloe
Caren Enloe
Smith Debnam Narron Drake Saintsing & Myers, LLP
4601 Six Forks Rd, Suite 400
Raleigh, NC 27609
cenloe@smithdebnamlaw.com
Attorney for AllianceOne Receivables Management, Inc.




                                             2

        Case 3:17-cv-00462-GCM Document 19 Filed 02/17/20 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send electronic notification of such to

the following:

       Donald R. Pocock, Esq.
       Nelson Mullins Riley & Scarborough LLP
       donald.pocock@nelsonmullins.com
       Attorney for Citibank, N.A.

       Caren D. Enloe, Esq.
       Smith Debnam Narron Drake Saintsing & Myers, LLP
       cenloe@smithdebnamlaw.com
       Attorney for Defendant AllianceOne Receivables Management, Inc.

       And I hereby certify that I have mailed the foregoing to the following non CM/ECF

participants:

       None.

       This, the 17th day of February 2020.

                                              /s/ Travis E. Collum
                                              Travis E. Collum, NC Bar No. 29158
                                              Attorney for Plaintiffs
                                              COLLUM & PERRY, PLLC
                                              P.O. Box 1739
                                              Mooresville, NC 28115
                                              Telephone: 704.663.4187
                                              Fax: 704.663.4178
                                              E-mail: travis@collumperry.com




                                                3

         Case 3:17-cv-00462-GCM Document 19 Filed 02/17/20 Page 3 of 3
